Appeal from a judgment of the County Court of Washington County (Berke, J.), rendered February 6, 2004, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
In satisfaction of an eight-count indictment, defendant pleaded guilty to robbery in the second degree and was sentenced in accordance with the plea agreement to a prison term of 14 years, followed by five years of postrelease supervision, and restitution. On appeal, defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, defense counsel’s brief and defendant’s pro se submission, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Peters, Spain, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.